TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00328-CR
NO. 03-03-00329-CR



Robert Dickinson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NOS. 2022151 & 3021151, HONORABLE FRED A. MOORE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury found appellant Robert Dickinson guilty of aggravated robbery and possession
of a prohibited weapon.  Tex. Pen. Code Ann. § 29.03 (West 2003), § 46.05 (West Supp. 2004).  For
these offenses, the jury assessed prison terms of twenty-five and five years, respectively.
Appellant's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the records demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and he was advised of his
right to examine the appellate records and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the appeals.
The judgments of conviction are affirmed.


				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Affirmed
Filed:   January 15, 2004
Do Not Publish